Citation Nr: 0904916	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to April 
1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Service connection for 
a psychiatric disorder was denied.
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records are incomplete.  
There is no notation of any treatment for the last several 
months of the Veteran's service, but the records note that 
the Veteran requested referral for psychiatric treatment.  
The RO has already made numerous requests for the service 
treatment records, including to the National Personnel 
Records Center, the Defense Personnel Records Imaging System 
(DPRIS), and to the Outpatient Psychiatry Division (OPD), 
Bethesda Naval Hospital (BNH).  Personnel records have been 
located, but no service psychiatric treatment records have 
been located.  Given the significance of those records to the 
Veteran's claim, another attempt to obtain those records 
should be made.  

The RO should ask the NPRC to search for separately-filed 
service psychiatric treatment records.  If no records are 
located, the Outpatient Psychiatry Division, BNH, should be 
asked where the Veteran's records were transferred when the 
Division closed the separately-held file which the evidence 
reflects was held at that location.  If the Division has no 
specific record showing where the Veteran's service 
psychiatric treatment records were transferred, the Division 
should be asked to provide a copy of the procedure for 
retirement or return of records held in that office.  The OPD 
should be asked to identify the office or facility to which 
the Veteran's records might have been transferred.  If no 
records are located as a result of this inquiry, another 
request to the Navy for the Veteran's records should be made.  
If the RO determines that further search would be fruitless, 
it should so certify.  
In August 2005, VA received a compact disc (CD) submitted by 
the Veteran.  The Veteran has indicated that the CD contains 
evidence about his hearing before the Social Security 
Administration (SSA).  The Veteran noted that the RO did not 
discuss the evidence on the CD.  The Board is unable to find 
any file or retrievable information on this CD.  The Veteran 
should be afforded another opportunity to submit this 
evidence.  SSA should again be requested to search for the 
Veteran's records.

Accordingly, the case is REMANDED for the following action:

1.  Even though the Veteran has previously 
been sent such notice, it is the Board's 
opinion that the Veteran should again be 
provided with notice of VA's duties to assist 
and notify him, as set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008), and implementing regulations, 
including 38 C.F.R § 3.159 (2008).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date and a disability rating if the 
claim for service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Each item of notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).  

2.  Request that the National Personnel 
Records Center (NPRC) again search for records 
for the Veteran.  In particular, NPRC should 
search for records which may be separately 
filed, to include psychiatric, mental health, 
family counseling, or judicial punishment 
records.

3.  Request that SSA again search for the 
Veteran's records.  

4.  The Veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record, including any 
records of treatment through the Miami-Dade 
County Department of Human Services dated 
after the report of a July 3, 2008 examination 
(which is already of record).

5.  The Veteran should be advised that VA is 
unable to retrieve any information from a CD 
received by VA in August 2005.  The Veteran 
should be afforded another opportunity to 
submit the evidence intended to be submitted 
on the CD.  

6.  If the Veteran has obtained VA clinical 
care since his July 2008 Travel Board hearing, 
those records should be obtained.

7.  After the above development actions have 
been completed, determine whether the Veteran 
should be afforded VA examination, such as if 
additional service treatment records or 
relevant post-service clinical evidence has 
been obtained, or medical opinion is required 
to adjudicate the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

If the Veteran is afforded VA psychiatric 
examination, the Veteran's claims file must be 
made available to, and reviewed by, the 
examiner.  The examiner should review relevant 
service and post-service records, the 
Veteran's testimony, and other relevant 
evidence.  The examiner should describe the 
evidence reviewed.  Necessary diagnostic 
testing should be conducted.  The examiner 
should assign a diagnosis for each current 
psychiatric disorder.  Then, the examiner 
should address the following question: 

Is it at least as likely as not (a 50 
percent, or greater, likelihood) that the 
Veteran has a current psychiatric disorder 
which was first manifested in service?  

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

8.  After completion of the above 
actions, and any additional development 
deemed necessary, the expanded record 
should be reviewed.  The claim on appeal 
should be readjudicated.  If the claim is 
not granted, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




